DETAILED ACTION
Claim(s) 1-20 as filed 5/14/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “each of the first and second adapter segments can define”.  The term “can define” renders the claim indefinite because it is unclear whether the limitations following the term are required by the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steingass (US Patent Application 2004/0201215).
Regarding Claim 1, Steingass discloses a nozzle cap adapter (the adapter of Steingass at least capable of use as a nozzle cap adapter) comprising: an adapter ring (ring 11 shown in Figure 1 on the left side of the figure) defining a first adapter ring end (left end of 11 as shown in Figure 1), a second adapter ring end opposite the first adapter ring end (the second adapter ring end on the right end of 11 as shown in Figure 1 and facing toward the opposite member 12), and an interior void extending from the first adapter ring end to the second adapter ring end (interior void extending entirely through 11 from the first end to the second end as shown in Figure 1); a nozzle connector (male hook 35 provides a connector capable of engaging a nozzle) extending from the second adapter ring end (on the right end of ring 11, although not shown in Figure 1, the male hook 35 extends toward the opposite member 12 in the same manner in which the male hook 35 of the opposite member extends toward the ring on the left in Figure 1; para. 0040) of the adapter ring, the nozzle connector 35 configured to rotatably engage a fire hydrant nozzle (35 rotatably engages the opposite connector in Figure 1 after insertion into recess 37; the male hook 35 is capable of rotatably engaging a fire hydrant nozzle in the same manner); and a latch 16 coupled to the adapter ring 11 (at 20) and configured to removably lock the nozzle cap adapter onto the fire hydrant nozzle (removably lock the adapter onto the opposite member 12 by abutting the end of a hook 35 on the opposite member and therefore is configured to lock the adapter onto a fire hydrant nozzle in the same manner).
Regarding Claim 2, Steingass further discloses the nozzle connector 35 defines a leg and an arm (as best shown by the hook 35 of the opposite member 12 in Figure 1; the hook includes a leg extending from the main portion of the member 12 and an arm extending substantially in the radial direction); a proximal end of the leg is coupled to the adapter ring (in the manner shown by the opposite member 12); and the arm (radially extending portion at the distal end of the leg) extends from a distal end of the leg (as described above).
Regarding Claim 3, Steingass further discloses the arm extends radially outward from the leg (as shown by the opposite member 12 in Figure 1 as described above) and is oriented about perpendicular to the leg (as the leg extends along the axial direction).
Regarding Claim 4, Steingass further discloses the adapter ring defines one of a latch cutout and a latch alcove (latch cutout within which latch 16 is inserted as shown in Figures 1 and 6), and the latch 16 is received within the one of the latch cutout and latch alcove (as described above).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terzini (US Patent 5301985).
Regarding Claim 1, Terzini discloses a nozzle cap adapter (the adapter of Terzini at least capable of use as a nozzle cap adapter) comprising: an adapter ring (adapter ring on the right side of Figure 1, including locking collar 24) defining a first adapter ring end (on the right side of Figure 1), a second adapter ring end (on the left side of Figure 1 to couple with the opposite locking collar 22) opposite the first adapter ring end, and an interior void (the ring inherently includes an interior void to allow for fluid flow therethrough) extending from the first adapter ring end to the second adapter ring end (as described above, the void necessarily extends entirely through the adapter ring to allow for the desired fluid flow); a nozzle connector (cam lock 34 provides a connector capable of connecting to a nozzle) extending from the second adapter ring end of the adapter ring (extending from the left end of the ring as shown in Figure 1), the nozzle connector 34 configured to rotatably engage a fire hydrant nozzle (34 rotatably engages the opposite connector 22 in Figure 1 after insertion into recess/cam lock inlet 40 as described in col. 3, lines 2-11; the cam lock 34 is capable of rotatably engaging a fire hydrant nozzle in the same manner); and a latch 50 (Figure 2 especially) coupled to the adapter ring and configured to removably lock the nozzle cap adapter onto the fire hydrant nozzle (the latch removably locks the adapter onto the opposite member 22 by abutting the end 34b of a cam lock 34 on the opposite member 22 and therefore is configured to lock the adapter onto a fire hydrant nozzle in the same manner).
Regarding Claim 2, Terzini further discloses the nozzle connector 34 defines a leg and an arm (as best shown by the hook-like structure 34 in Figure 1; the cam lock 34 includes a leg extending axially from the main portion and an arm extending substantially in the radial direction outwardly from the distal end of the leg); a proximal end of the leg is coupled to the adapter ring (as shown in Figure 1); and the arm (radially extending portion at the distal end of the leg) extends from a distal end of the leg (as described above).
Regarding Claim 3, Terzini further discloses the arm extends radially outward from the leg (as shown in Figure 1 as described above) and is oriented about perpendicular to the leg (as the leg extends along the axial direction).
Regarding Claim 4, Terzini further discloses the adapter ring defines one of a latch cutout and a latch alcove (cutout 58), and the latch is received within the one of the latch cutout and latch alcove (best shown in Figure 4).
Claim(s) 11, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (US Patent Application 2003/0193193).
Regarding Claim 11, Harrington discloses a nozzle cap assembly (best shown in Figure 6) comprising: a nozzle cap 94 comprising an outer housing (portion farther from 64) and an inner housing (portion closer to 64); and a nozzle cap adapter 64 coupled to the inner housing (as shown in Figure 8; via 66 and 68), the nozzle cap adapter (including 64 and 44) comprising: an adapter ring 44; and a nozzle connector 56 extending from the adapter ring (threads 56 extend from 44), the nozzle connector configured to engage a fire hydrant nozzle 46 (Figures 6 and 8 especially).
Regarding Claim 13, for the purpose of this claim, interconnected elements 94 and 92 together are seen as readable on the recited nozzle cap, 94 defining the outer housing and 92 defining the inner housing.  Therefore, Harrington further discloses the inner housing 92 defines a housing body (portion of 92 closest to 94 as shown in Figure 6), an outer flange (radially outer most flange of 92 extending toward 64 in Figure 6), and an inner flange (central flange extending toward 64 in Figure 6); the outer flange and inner flange define a gasket groove therebetween (groove provided between these two flanges for gasket 90 as shown in Figures 6 and 8); and a gasket 90 is received within the gasket groove.
Regarding Claim 16, Harrington further discloses the nozzle cap adapter further comprising a gasket housing 92 (it is noted that 92 is not relied upon as part of the nozzle cap in this interpretation) received in an interior void of the adapter ring 64 (as shown in Figure 8, void within protrusions 66), the gasket housing defining a gasket groove and a gasket 90 received within the gasket groove (as shown in Figure 8).
Regarding Claim 17, Harrington is seen as further disclosing the adapter ring comprises a plurality of adapter ring reinforcement ribs (screws 82 are seen to be readable as “reinforcement ribs”, as the term “rib” is merely defined as “a long raised piece of stronger or thicker material across a surface or through a structure, and typically serving to support or strengthen it”; the screws define a strengthening material which reads on a “rib”) spaced about a circumference of an outer adapter ring surface of the adapter ring (screws 82 are spaced about the circumference of the outer surface of the adapter ring as shown in Figure 8).
Regarding Claim 18, when making and using the device of Harrington, Harrington necessarily discloses a method for mounting a nozzle cap 94 to a fire hydrant nozzle 46 comprising: providing a nozzle cap assembly (including 94, 92, 90, 64 and 44), the nozzle cap assembly comprising a nozzle cap 94 and a nozzle cap adapter (adapter including 64), the nozzle cap adapter coupled to an inner housing of the nozzle cap (as shown in Figure 8; via 66 and 68; the inner housing being the portion of 94 closest to 64 as shown in Figure 6), the nozzle cap adapter comprising an adapter ring 64 and a nozzle connector 56 extending from the adapter ring; engaging the nozzle connector 56 with a fire hydrant nozzle 46 (i.e. abutting portion 44 with threads 56 against the nozzle 46); and rotating the nozzle cap assembly relative to the fire hydrant nozzle to secure the nozzle cap assembly to the fire hydrant nozzle (threading 56 into 46 inherently requires rotating the nozzle cap assembly which includes 44).
Regarding Claim 19, Harrington is seen as further disclosing engaging the nozzle connector 56 with a fire hydrant nozzle 46 comprising inserting the nozzle connector 56 into an insertion region of an arcuate slot of the fire hydrant nozzle (the female threads of the hydrant nozzle 46 are readable as forming an “arcuate slot”, with the initial threads defining an insertion region of the arcuate slot).
Regarding Claim 20, Harrington is seen as further disclosing wherein rotating the nozzle cap assembly relative to the fire hydrant nozzle 46 comprises rotating the nozzle connector 56 within the arcuate slot (i.e. within the threaded groove or slot defined by the female threads of 46) from the insertion region (the rightward region of the threads as shown in Figure 6) to a locking region of the arcuate slot (the leftward region of the threads as shown in Figure 6 is seen to be readable as a “locking region” at least because this region prevents removal of the nozzle connector without an action to unthread the nozzle connector).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terzini (US Patent 5301985) in view of Sparling et al. (US Patent 5184851).
Regarding Claim 5, Terzini does not disclose the adapter ring comprises a first adapter segment and a second adapter segment; and the first adapter segment is coupled to the second adapter segment by a first adapter segment fastener.
Sparling teaches a fluid coupling having halves 11a and 11b, wherein the coupling includes a latch 32 and a first coupling half 11a defines a ring comprising a first adapter segment (first segment of 30 as best shown in Figure 6, e.g. the top right segment of 30 shown in Figure 6) and a second adapter segment (second segment of 30 as best shown in Figure 6, e.g. the top left and bottom segments together are readable as a second segment); and the first adapter segment is coupled to the second adapter segment by a first adapter segment fastener 31.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Terzini such that the adapter ring includes first and second adapter segments coupled by a fastener as taught by Sparling for the purpose of utilizing an alternative configuration known in the art for securing the adapter ring to the hose (as desired by Terzini), such a configuration allowing a user to replace only a portion in the event that it becomes damaged.  It is noted that such a modification merely requires changing an integrally formed structure to a separable structure and it has been generally held that changing an integrally formed structure to a separable structure is within the level of ordinary skill in the art (MPEP 2144.04).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steingass (US Patent Application 2004/0201215) in view of Harrington et al. (US Patent Application 2003/0193193).
Regarding Claim 9, Steingass further discloses a gasket housing 29 defining a first gasket housing end (left end as shown in Figure 2), a second gasket housing end (right end as shown in Figure 2); and a gasket 31 configured to engage the fire hydrant nozzle (the gasket 31 is capable of engaging a fire hydrant nozzle in the same manner in which it engages the other member of the coupling).
Steingass does not disclose the gasket housing defines a gasket groove; and the gasket received in the gasket groove.
Harrington teaches a fluid coupling for use in fire fighting applications and further teaches a gasket housing 92 defines a gasket groove (groove within 92 which accepts seal 90 as best shown in Figures 6 and 8); and a gasket 90 received in the gasket groove (as described above) and configured to engage a fire hydrant nozzle (the gasket 90 engages 44, which is readable as part of the fire hydrant nozzle).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steingass such that the gasket housing defines a gasket groove with the gasket provided in the gasket groove as taught by Harrington for the purpose of ensuring that the gasket remains in the desired position to achieve the sealing.
Regarding Claim 10, Steingass in view of Harrington further discloses the gasket housing defines an outer flange at the second gasket housing end (in the manner taught by Harrington; outer flange of 92 extending in the axial direction at the radial outermost portion) and an inner flange at the second gasket housing end (in the manner taught by Harrington; inner flange along the center portion extending toward 64 in Figure 6); and the gasket groove is defined between the inner flange and the outer flange (and receiving the gasket as taught by Harrington as described above).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US Patent Application 2003/0193193) in view of Steingass (US Patent Application 2004/0201215).
Regarding Claim 12, Harrington does not disclose a latch coupled to the adapter ring and configured to removably lock the nozzle cap assembly onto the fire hydrant nozzle.
Steingass teaches a fluid coupling for use in firefighting applications (para. 0002) and further teaches a latch 16 coupled to an adapter ring 11 (the ring on the left in Figure 1) and configured to removably lock a nozzle cap assembly (including the ring 11 on the left in Figure 1) onto a fire hydrant nozzle (i.e. the ring 12 on the right in Figure 1; the device of Steingass is capable of making the recited connections).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Harrington to include a latch on the adapter ring as taught by Steingass for the purpose of preventing unintentional disconnection of the coupling.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US Patent Application 2003/0193193) in view of Sparling et al. (US Patent 5184851).
Regarding Claim 14, Harrington further discloses the adapter ring 64 is provided around the outer flange (of 92) to couple the nozzle cap adapter 64 to the inner housing 92 (as shown in Figure 8).
Harrington does not disclose the adapter ring comprises a first adapter segment and a second adapter segment; and the first adapter segment and second adapter segment are clamped.
Sparling teaches a fluid coupling having halves 11a and 11b, wherein a first coupling half 11a defines a ring comprising a first adapter segment (first segment of 30 as best shown in Figure 6, e.g. the top right segment of 30 shown in Figure 6) and a second adapter segment (second segment of 30 as best shown in Figure 6, e.g. the top left and bottom segments together are readable as a second segment); and the first adapter segment is clamped to the second adapter segment (by a fastener 31 in the same manner as achieved by applicant).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Harrington such that the adapter ring includes first and second adapter segments clamped together as taught by Sparling for the purpose of utilizing an alternative configuration known in the art for securing the adapter ring to the inner housing, such a configuration allowing a user to replace only a portion in the event that it becomes damaged.  It is noted that such a modification merely requires changing an integrally formed structure to a separable structure and it has been generally held that changing an integrally formed structure to a separable structure is within the level of ordinary skill in the art (MPEP 2144.04).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 6, Sparling teaches segments and fasteners as claimed (as described above; segments of 30), however, Sparling fails to teach the fastener blocks as claimed.  Regarding Claim 7, the prior art fails to teach, in combination with the remaining limitations set forth in claim 7, “the adapter ring defines an arcuate rib extending radially inward from an inner adapter segment surface of the adapter ring at the first adapter ring end, the arcuate rib configured to engage an arcuate recess of a nozzle cap”.  Regarding Claim 8, the prior art fails to teach, in combination with the remaining limitations set forth in claim 8, “the adapter ring defines a semi-cylindrical rib extending radially inward from an inner adapter segment surface of the adapter ring from the first adapter ring end to the second adapter ring end, the semi-cylindrical rib configured to engage a semi-cylindrical recess of a nozzle cap”.  Regarding Claim 15, the adapter ring of Harrington does include an arcuate rib (at threads 80), however, the arcuate rib does not engage an arcuate recess of the outer flange as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753